Citation Nr: 1223043	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  11-07 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant served on active duty in the United States Navy from December 1941 to December 1945, from January 1947 to June 1947, and again from July 1947 to July 1952.  He was awarded the Combat Action Ribbon (CAR), a submarine combat insignia and the Bronze Star Medal with 'V' device.  The Veteran was also a member of the United States Naval Reserve from 1963 to 1965.

This case originally came before the Board of Veterans' Appeals (Board) from appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Special Processing Unit (Tiger Team) at the Regional Office (RO) in Cleveland, Ohio which denied the reopening of the appellant's claim of entitlement to service connection for bilateral hearing loss.  Subsequent handling of the case was done at the RO in Manchester, New Hampshire.

In August 2011, a Board hearing was held at the Manchester RO before the undersigned, who is the Veterans Law Judge rendering the final determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.

The Board subsequently reopened the appellant's service connection claim and remanded the case for additional development in October 2011.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

As the Board stated in its October 2011 remand, the medical evidence of record is inadequate for the purpose of determining the issue of entitlement to service connection for bilateral hearing loss on the merits.  The Board remanded the case, in part, for a new VA medical examination due to the failure of prior VA examiners to specifically address the Veteran's submarine combat service.

Pursuant to the Board remand instructions, the appellant was scheduled for a VA examination, but he failed to report.  Review of the evidence of record indicates that the appellant had submitted a change of address form and that he had been living in Kansas on a temporary basis for several months due to a family emergency during the pertinent timeframe.

In pertinent part, the provisions of 38 C.F.R. § 3.655(a) state: "When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate."  Paragraph (b) of that regulation provides, in pertinent part:  "When the examination was scheduled in conjunction with...a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied."

The evidentiary record does contain explanations as to the reason(s) the appellant failed to report for the VA examination scheduled after the Board remanded the case in October 2011.  Furthermore, there is recent evidence that indicates a willingness on the part of the appellant to report for such an examination.  The Board therefore concludes that good cause has been shown for the appellant's failure to report for a scheduled VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, preferably with an otolaryngologist, to ascertain the likely etiology of any current hearing loss.  The claims file must be provided to the examiner in conjunction with the examination.  

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that any current hearing loss in either ear is related to the Veteran's combat service, to include both exposure to noise trauma and a pressurized environment on a submarine and the examiner must state the reasons for such an opinion.  Both noise exposure, including from explosions, and submarine living conditions, including pressure changes caused by depth charges and operating conditions, must be presumed by the examiner in rendering the opinion. 

Advise the examiner that the record includes the following: the Veteran's credible report of continuity of symptoms since 1946; private medical opinions rendered in 2010 attributing at least part of the Veteran's hearing loss to his military service; and the Veteran's testimony as well as the testimony of a fellow serviceman's about the conditions of service aboard the submarine.

The opinion should include a discussion of the effect and significance, if any, of post-service noise exposure, as well as the clinical significance of all audiometric testing of record (private and VA).  The opinion should also include a discussion of the descriptions of the Veteran's hearing loss symptoms over the years that were submitted by the Veteran and/or any third parties.  The effect and significance, if any, of in-service and post-service noise exposure must be delineated by the examiner.  The physician should provide a complete rationale for any opinion provided, whether the opinion is favorable or unfavorable to the claim and reconcile all conflicting medical evidence.

Note:  In assessing the relative likelihood as to origin and etiology of the bilateral hearing loss specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed hearing loss is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's hearing loss.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Upon receipt of the VA examiner's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

3.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the issue of entitlement to service connection for bilateral hearing loss.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

4.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  Appropriate time should be allowed for response.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

